             Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION

 GREGORY MUSSELWHITE, individually and on                  Civ. Action No. _____________
 behalf of other similarly situated employees,

                 Plaintiff,
                                                           Collective Action Pursuant to
 v.                                                        29 U.S.C. § 216(b)

 WESTINGHOUSE ELECTRIC COMPANY, LLC,
 STONE & WEBSTER, INC., and STONE &
 WEBSTER SERVICES LLC.                                     Jury Trial Demanded

                 Defendants.


                                    ORIGINAL COMPLAINT

                                             SUMMARY

       1.       Plaintiff Gregory Musselwhite and other workers like him were not paid overtime as

required by the Fair Labor Standards Act (FLSA) for work they performed for Westinghouse Electric

Company, LLC, Stone & Webster, Inc., and Stone & Webster Services, LLC (collectively “Stone &

Webster”).

       2.       Instead, Musselwhite and other workers like him, were paid the same hourly rate for

all hours worked, including those in excess of 40 in a workweek (or “straight time for overtime”).

       3.       Plaintiff brings this lawsuit to recover unpaid overtime wages and other damages owed

under the FLSA (29 U.S.C. 29 U.S.C. § 201 et. seq.).

                                    JURISDICTION AND VENUE

       4.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA.

       5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Defendants

have their corporate headquarters in this District and Division, at 1000 Westinghouse Dr., Cranberry
             Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 2 of 10



Township, Pennsylvania 16066. Specifically, decisions relating to the pay practices, job duties, and

classification of the workers took place at Defendants’ Pennsylvania corporate headquarters.

Additionally, corporate representatives, human resources witnesses, and other fact witnesses are

located in and worked out of Defendants’ Pennsylvania corporate headquarters.

                                            THE PARTIES

       6.       While working for Stone & Webster, Musselwhite was paid the same hourly rate for

all hours worked (including those hours in excess of 40 hours in a single workweek) with no overtime

compensation. His written consent is attached herein as Exhibit A.

       7.       Musselwhite brings this Action on behalf of himself and other similarly situated

workers who were paid “straight time for overtime” for work performed for Stone & Webster.

       8.       The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

       All individuals who worked for Westinghouse Electric Company, LLC, Stone
       & Webster, Inc., or Stone & Webster Services, LLC during the past three years
       who were paid the same hourly rate for all hours worked (including those hours
       in excess of 40 hours in single workweek), or, “straight time for overtime” (the
       “FLSA Class”).

       9.       Plaintiff seeks conditional and final certification of this FLSA Class in this collective

action under 29 U.S.C. § 216(b).

       10.      Westinghouse Electric Company, LLC may be served with process by serving its

registered agent, CT Corporation System, 600 N. 2nd St., Ste. 401, Dauphin County, Harrisburg,

Pennsylvania 17101 or wherever it may be found.

       11.      Stone & Webster, Inc., and Stone & Webster SVCS, LLC are subsidiaries of

Westinghouse Electric Company, LLC and may be served with process by serving their registered

agent, CT Corporation System, 600 N. 2nd St., Ste. 401, Dauphin County, Harrisburg, Pennsylvania

17101 or wherever they may be found.


                                                   2
               Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 3 of 10



                                        COVERAGE UNDER THE FLSA

         12.      At all times hereinafter mentioned, Stone & Webster was and is an employer within

the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

         13.      At all times hereinafter mentioned, Stone & Webster was and is an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

         14.      At all times hereinafter mentioned, Stone & Webster was and is an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any person

and in that said enterprise has had and has an annual gross volume of sales made or business done of

not less than $1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

         15.      At all times hereinafter mentioned, Musselwhite and the FLSA Class Members were

engaged in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                                    THE FACTS

         16.      Stone & Webster provides nuclear engineering and consulting services. To provide

services to its clients, Stone & Webster hires workers (like Musselwhite), staffs them to nuclear

facilities, and pays the workers on an hourly basis.

         17.      Musselwhite worked for Stone & Webster as an hourly employee in Louisiana, Texas

and Oregon. Musselwhite worked for Stone & Webster from 2013 through April 2018. 1

         18.      Musselwhite was paid by the hour.




1
 To the extent some of Plaintiff’s claims overlap with a time period discharged through bankruptcy proceedings,
Plaintiff is not seeking to recover for such time.

                                                          3
              Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 4 of 10



        19.      Musselwhite was a Source Inspector whose primary responsibility was to inspect the

welds on pipes and electrical modules.

        20.      Musselwhite reported the hours he worked to Stone & Webster on a regular basis.

        21.      Musselwhite regularly worked more than 40 hours in a week.

        22.      For example, in the two-week period ending on December 30, 2018, Musselwhite

worked 92 hours but Stone & Webster only paid overtime for the hours worked over 88.

        23.      Musselwhite was paid his hourly rate of $55.41/hour for all 84 hours.

        24.      For those two weeks, Musselwhite is owed 4 hours of overtime.

        25.      The hours Musselwhite worked are reflected in his payroll records and timesheets.

        26.      Musselwhite was paid the same hourly rate for all hours worked, including those hours

in excess of 40 hours in a single workweek.

        27.      Musselwhite did not receive overtime for all hours worked in excess of 40 hours in a

single workweek while working for Stone & Webster.

        28.      Rather than receiving time and half as required by the FLSA, Musselwhite only

received “straight time” pay for overtime hours worked and did not receive any compensation for the

first 8 hours or overtime.

        29.      This “straight time for overtime” payment scheme violates the FLSA.

        30.      Stone & Webster was aware of the overtime requirements of the FLSA.

        31.      Certain hourly employees, such as Musselwhite, nevertheless did not receive overtime

while working for Stone & Webster.

        32.      Very little skill, training, or initiative, in terms of independent business initiative, was

required of Musselwhite to perform his job duties.




                                                     4
              Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 5 of 10



        33.      Indeed, the daily and weekly activities of Musselwhite and members of the FLSA Class

were routine and largely governed by standardized plans, procedures, and checklists created or

mandated by Stone & Webster.

        34.      Virtually every job function performed by Musselwhite and members of the FLSA

Class was pre-determined by Stone & Webster and/or its clients, including the tools to use at a job

site, the data to compile, the schedule of work, and related work duties.

        35.      Musselwhite and members of the FLSA Class were generally prohibited from varying

their job duties outside of the pre-determined parameters.

        36.      Musselwhite and members of the FLSA Class performed routine manual and technical

job duties that were largely dictated by Stone & Webster.

        37.      Musselwhite and members of the FLSA Class perform substantially similar job duties

and are subjected to similar policies and procedures which dictate the day-to-day activities performed

by each person.

        38.      Musselwhite and members of the FLSA Class also worked similar hours and were

denied overtime as a result of the same illegal pay practice.

        39.      Musselwhite and members of the FLSA Class regularly worked in excess of 40 hours

each week.

        40.      Musselwhite and members of the FLSA Class were not paid on a salary basis while

working for Stone & Webster.

        41.      Musselwhite and members of the FLSA Class were paid “straight time for overtime”

while working for Stone & Webster.

        42.      Musselwhite and members of the FLSA Class were not paid overtime for hours

worked in excess of 40 hours in a single workweek while working for Stone & Webster.




                                                   5
              Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 6 of 10



        43.      Stone & Webster knew, or acted with reckless disregard for whether, Musselwhite and

members of the FLSA Class were misclassified as exempt.

        44.      The failure to pay overtime to these hourly workers was, and is, a willful violation of

the FLSA because Musselwhite and the members of the FLSA Class were misclassified as exempt and

denied overtime compensation.

                                            FLSA VIOLATIONS

        45.      As set forth herein, Stone & Webster has violated, and is violating, Section 7 of the

FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than forty

(40) hours without compensating such employees for their employment in excess of forty (40) hours

per week at rates no less than 1 and ½ times the regular rates for which they were employed.

        46.      Stone & Webster knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay the Putative Class Members overtime compensation. Stone &

Webster’s failure to pay overtime compensation to these employees was neither reasonable, nor was

the decision not to pay overtime made in good faith.

        47.      Accordingly, Musselwhite and the Putative Class Members are entitled to overtime

wages under the FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                                  COLLECTIVE ACTION ALLEGATIONS

        48.      Musselwhite incorporates all previous paragraphs and alleges that the illegal pay

practices Stone & Webster imposed on Musselwhite were likewise imposed on the Putative Class

Members.

        49.      Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.


                                                   6
              Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 7 of 10



        50.      Numerous other individuals who worked with Musselwhite indicated they were paid

in the same manner, performed similar work, and were not properly compensated for all hours worked

as required by state and federal wage laws.

        51.      Based on his experiences and tenure with Stone & Webster, Musselwhite is aware that

Stone & Webster’s illegal practices were imposed on the Putative Class Members.

        52.      The Putative Class Members were all not afforded the overtime compensation when

they worked in excess of forty (40) hours per week.

        53.      Stone & Webster’s failure to pay wages and overtime compensation at the rates

required by state and/or federal law result from generally applicable, systematic policies, and practices

which are not dependent on the personal circumstances of the Putative Class Members.

        54.      Musselwhite’s experiences are therefore typical of the experiences of the Putative Class

Members.

        55.      The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

        56.      Musselwhite has no interests contrary to, or in conflict with, the Putative Class

Members. Like each Putative Class Member, Musselwhite has an interest in obtaining the unpaid

overtime wages owed to him under state and/or federal law.

        57.      A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        58.      Absent this action, many Putative Class Members likely will not obtain redress of their

injuries and Stone & Webster will reap the unjust benefits of violating the FLSA and applicable state

labor laws.

        59.      Furthermore, even if some of the Putative Class Members could afford individual

litigation against Stone & Webster, it would be unduly burdensome to the judicial system.


                                                     7
              Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 8 of 10



        60.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        61.      The questions of law and fact common to the Putative Class Members predominate

over any questions affecting solely the individual members. Among the common questions of law and

fact are:

                 a.      Whether Stone & Webster employed the Putative Class Members within the

                         meaning of the applicable state and federal statutes, including the FLSA;

                 b.      Whether Stone & Webster’s straight time for overtime pay practice meets the

                         salary-basis test;

                 c.      Whether Stone & Webster’s decision to not pay time and a half for overtime

                         to the Putative Class Members was made in good faith;

                 d.      Whether Stone & Webster’s violation of the FLSA was willful; and

                 e.      Whether Stone & Webster’s illegal pay practices were applied uniformly across

                         the nation to all Putative Class Members.

        62.      Musselwhite’s claims are typical of the claims of the Putative Class Members.

Musselwhite and the Putative Class Members sustained damages arising out of Stone & Webster’s

illegal and uniform employment policy.

        63.      Musselwhite knows of no difficulty that will be encountered in the management of

this litigation that would preclude its ability to go forward as a collective or class action.

        64.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                               JURY DEMAND

        65.      Musselwhite demands a trial by jury.


                                                     8
      Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 9 of 10



                                     RELIEF SOUGHT

66.      WHEREFORE, Musselwhite prays for judgment against Stone & Webster as follows:

         a.    An Order designating this lawsuit as a collective action and permitting the

               issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

               individuals with instructions to permit them to assert timely FLSA claims in

               this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

         b.    For an Order pursuant to Section 16(b) of the FLSA finding Stone & Webster

               liable for unpaid back wages due to Musselwhite and the Putative Class

               Members for liquidated damages equal in amount to their unpaid

               compensation;

         c.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

               interest; and

         d.    For an Order granting such other and further relief as may be necessary and

               appropriate.



                                       Respectfully submitted,

                               By:    /s/ Michael A. Josephson____________
                                       Michael A. Josephson
                                       PA ID: 308410
                                       Andrew Dunlap
                                       Texas State Bar No. 24078444
                                       Josephson Dunlap, LLP
                                       11 Greenway Plaza, Suite 3050
                                       Houston, Texas 77046
                                       713-352-1100 – Telephone
                                       713-352-3300 – Facsimile
                                       mjosephson@mybackwages.com
                                       adunlap@mybackwages.com

                                       AND



                                          9
Case 2:19-cv-01338-CB Document 1 Filed 10/18/19 Page 10 of 10



                           Richard J. (Rex) Burch
                           Texas State Bar No. 24001807
                           Bruckner Burch PLLC
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           713-877-8788 – Telephone
                           713-877-8065 – Facsimile
                           rburch@brucknerburch.com

                           AND

                           Joshua P. Geist
                           PA. I.D. No. 85745
                           GOODRICH & GEIST, P.C.
                           3634 California Ave.
                           Pittsburgh, PA 15212
                           Tel: (412) 766-1455
                           Fax: (412)766-0300
                           josh@goodrichandgeist.com


                           Attorneys in Charge for Plaintiff




                             10
